Citation Nr: 0928737	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  96-21 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to service-connected bilateral foot 
drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active duty from May 1969 to April 1973, and 
from December 1990 to April 1991.  He also had periods of 
active duty for training (ACDUTRA), and inactive duty for 
training (INACDUTRA), with the Missouri National Guard from 
September 1980 to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

This matter was previously before the Board in August 2003, 
May 2005, and July 2008 and was remanded for further 
development.  

Additional evidence received at the Board in July 2009 
pertains to a matter not before the Board at this time, and 
is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran began 
experiencing back pain several years subsequent to his first 
period of active service and prior to his second period of 
active service, without demonstration of back injury or 
disease on Reserve service ACDUTRA or INACDUTRA.

2.  There is no medical evidence of record that the Veteran's 
back disability is causally related to his first period of 
active service.

3.  The medical evidence of record reflects that the 
Veteran's back disability pre-existed his second period of 
service, was not aggravated by military service, to include 
ACDUTRA and INACDUTRA, and that any increase in his 
disability followed the natural progression of the disease.

4.  The medical evidence of record reflects that the 
Veteran's back disability is not etiologically related to, or 
chronically aggravated by, the Veterans service-connected 
bilateral foot drop.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to, or chronically 
aggravated by, service-connected disability.  38 U.S.C.A. §§ 
101(24), 1101, 1110, 1112, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.306, 3.307. 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in March 2003, March 2004, 
July 2005, January 2007, February 2007, and October 2007, VA 
informed the appellant of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  In correspondence to the appellant 
in March 2006, VA provided notice to the Veteran that a 
disability rating and effective date would be assigned, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.   

In Pelegrini, supra.,  the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veterans service treatment records (STRs), service 
personnel records, private medical records, and VA 
examination and treatment records, as well as the Veteran's 
statements, and statements of relatives and other 
individuals, in support of his claim. The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

A VA examination and opinion with respect to the issue on 
appeal was obtained in December 2008.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate as to the 
matters decided on the merits herein, as it is predicated on 
a full reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include correspondence from the 
Veteran's private physician's (Dr. L.L.) dated in March 2007, 
the Veteran's primary care physician (Dr. T.M.), dated in 
September 2008, and a psychologist (Dr. R.T.), dated in 
November 2008.  It also considers the Veteran's prior VA 
examinations, including ones performed in December 1999, 
April 2004, and October 2008, x-rays of the Veteran's spine, 
and the statements of the Veteran.  The opinion provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Service Connection-Direct Basis

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24) (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain diseases become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Factual background

As noted above, the Veteran's first period of active service 
was from May 1969 to April 1973.  The Veteran's STRs from 
this period of service do not reflect that the Veteran 
complained of, or sought treatment for, a back disability.  
The Veteran's March 1973 report of medical history for 
separation purposes reflects that he reported he had never 
had recurrent back pain.

A May 1980 VA medical record reflects that the Veteran 
complained of low back pain for 10 days.  The radiographic 
report of the lumbosacral spine showed normal alignment; the 
vertebral bodies and disc spaces were well maintained, and no 
positive defects were seen.  The radiographic impression was 
a normal lumbar spine.  The May 1980 VA medical certificate 
and history form reflects a diagnosis of low back pain 
syndrome.   

An August 1980 report of medical history for enlistment 
purposes for the Missouri National Guard reflects that the 
Veteran reported his health was good and that he did not use 
medications.  He reported that he had not previously had, nor 
presently had, recurrent back pain.  An August 1980 report of 
medical examination reflects that upon clinical evaluation, 
the Veteran's spine was noted to be normal.

A May 1981 VA medical record reflects that the Veteran 
complained of pain in the lumbosacral spine after lifting a 
heavy bucket of ice cream.  X ray findings were negative.  
When seen three days later, it was clinically noted that the 
Veteran had relief of pain, and that he was to return to work 
the following morning.  The assessments were possible lumbar 
back pain syndrome and possible strain.

A report of medical history of annual certification in 
October 1981 reflects that the Veteran reported he had not 
previously had, or presently had recurrent back pain.

An October 1982 report of medical history reflects that the 
Veteran reported he had not experienced any significant 
illness or injury since his last physical examination and was 
not currently taking any medications. 

VA medical records from September, October, and December 1983 
reflect that the Veteran complained of low back pain.  

A report of medical examination dated in June 1984 reflects 
that, upon clinical evaluation, the Veteran's spine was noted 
to be normal.  The Veteran reported, on the report of medical 
history, also dated in June 1984, that he had not previously 
had, nor presently had, recurrent back pain.  

VA medical certificate records, dated in June 1985, reflect 
that the Veteran complained of low back pain for four days.  
The diagnosis was degenerative joint disease with low back 
ache.  The Board notes however, that the records do not 
reflect that an x-ray was taken prior to this diagnosis.  A 
medical certificate report dated four days later reflects an 
x-ray of the back was negative.

A September 1985 report reflects that the Veteran complained 
of sciatica pain.  The record further reflects that a 
"recent lumbosacral" x- ray shows only scoliosis, no sacro-
iliac joint involvement.

A May 1988 report of medical examination for periodic 
purposes reflects that, upon clinical evaluation, the 
Veteran's spine was noted to be normal.  A report of medical 
history reflects that the Veteran reported he did not have, 
or had never had, recurrent back pain.  

Medical certification forms dated in September 1983, April 
1985, May 1986, April 1987, February 1989, November 1989, and 
September 1990, reflect that the Veteran certified that to 
the best of his knowledge, he had no medical defect, disease, 
or disability which would disqualify him for full military 
duty.  

A July 1990 VA radiology diagnosis report reflects a normal 
lumbosacral spine, with no evidence of degenerative joint 
disease.  The vertebral bodies were of normal height and 
configuration, there was no subluxation, and the 
intervertebral disc spaces were well maintained.  

The Veteran's second period of service was from December 1990 
to April 1991.  There is only one STR regarding back pain 
during that time.  An April 1991 STR reflects that the 
Veteran complained of low back pain.  The Veteran reported 
that he had been sleeping on cots and developed pain.  The 
assessment was muscle spasm.  The report reflects that the 
Veteran was to return if the pain persists.  The record does 
not reflect that the Veteran complained of, or sought 
treatment for, his back again during that period of service; 
however the Board notes that he separated in April 1991.  A 
medical certification form, dated in July 1991, reflects that 
the Veteran certified that to the best of his knowledge, he 
had no medical defect, disease, or disability which would 
disqualify him for full military duty. 

A March 1992 post active service report of medical history 
for periodic purposes, reflects that the Veteran stated he 
was in excellent health and not on medications, but had 
previously had, or had now, recurrent back pain.  The 
physician's notes reflect no signification interval medical 
history since his last physical dated in May 1988.

A March 1992 STR report of medical examination reflects that, 
upon clinical evaluation, the Veteran's spine was noted to be 
normal.  

A private August 1993 medical record reflects that the 
Veteran complained of low back pain.  

An October 1994 annual medical certification form reflects 
that the Veteran reported that he did not have any current 
medical problems.  

A November 1994 private medical record reflects that the 
Veteran complained of slight low back pain.

An April 1995 line of duty determination report reflects that 
the Veteran strained his right knee in January 1995.  STRs 
further reflect a strained right knee during this time.  The 
STRs do not reflect that the Veteran complained of back pain 
at that time.

A private report of an MRI, dated in April 1997, reflects a 
slightly bulging degenerative and atrophic disc at L5-S1, 
with marginal sclerosis-bone spur.  There was slight to 
moderate bilateral foramina stenosis, with no disc 
herniation.

A June 1997 report of medical history for periodic non-flying 
purposes, reflects that the Veteran reported that his present 
health is good, and that he had previously had, or presently 
had, recurrent back pain.  A June 1997 report of medical 
examination reflects that upon clinical evaluation the 
Veteran's spine was noted to be normal.  

A July 1997 VA examination report reflects that the Veteran 
reported that he has pain in his lower back, could not think 
of any cause, but noted that he loaded and unloaded aircraft 
and moved boxes.  He further reported that his condition did 
not begin until the early 1990s.  The diagnosis was lumbar 
strain.  The examiner noted that the Veteran had a history of 
doing heavy work while in the military.  

A private medical report, dated in April 1997, reflects that 
the Veteran reported that he had a "pinched nerve", had 
been involved in an automobile accident in March 1997, and 
that had been seeing a chiropractor for approximately two 
months for lower back pain.  The impression was lumbar spine, 
chronic lumbar back pain.  

A July 1997 VA radiology diagnostic report reflects that 
there is a narrowing of the L5-S1 disc space with sclerosis 
of adjacent end plate and a defect in the anterior aspect of 
the L5 vertebral body just above the disc.  The report 
further reflects that these appearances are most likely due 
to degenerative disc at this level, but in the presence of 
the anterior bone defect at L5, infection cannot be entirely 
excluded.  It is further noted in the report that these 
features were not present on the lumbar spine examination of 
July 1990.

May 1998 medical records reflect that the Veteran reported a 
history of low back pain since 1990 -1991.

A June 1998 MRI report notes a clinical history of diskitis 
with degenerative joint disease at L4-L5 and L5-S1 levels, 
and that an irregularity of the L5 vertebral body anteriorly 
and inferiorly is consistent with an acute inflammatory 
process.
 
An August 1998 private physician's (Dr. L.L.) new patient 
visit record reflects that the Veteran reported a 5 year 
history of back pain.   

Medical records, dated in July 1999 reflect that the Veteran 
had L5-S1 posterior spinal instrumentation and fusion with 
inter-foramina anterior lumbar interbody fusion due to 
degenerative joint disease.

The evidence of record contains a December 1999 report from 
Dr. L.L., which notes:

As far as causation goes, certainly multiple 
episodes of significant trauma to the spine can 
cause degenerative disc disease in the 
lumbosacral region.  It is difficult to state 
more than that.  

In addition, a note from Dr. L.L., also dated in December 
1999, states that the Veteran's "active duty status could 
have contributed to his severe spine degeneration and 
subsequent surgery."

In March 2007, Dr. L.L. further notes:

With regard to causation, as I mentioned in my 
last note, certainly multiple episodes of 
significant trauma to the spine can 
precipitate degenerative disc disease.  There 
are also genetic factors that play a role as 
well as other environmental factors.  The fact 
that [the Veteran] was on active duty 
certainly could have played a part in the 
causation due to the physical requirements of 
active duty military personnel.  However, 
obviously there is no way to place a 
percentage on that or to quantify any 
causation. . . .  I certainly do not know 
anything about his bilateral foot drop that is 
mentioned in the [VA] note to me as well.

The evidence of record includes correspondence from Dr. T.M. 
dated in September 2008.  Dr. T.M. indicated that the Veteran 
reported that his back injury occurred when he was jarred 
while riding a Humvee down a hill during Operation Desert 
Storm, and that he felt pain after that.  Dr. T.M. opined 
that it would not be unreasonable to think that an injury 
would have occurred in Desert Storm, but that there was no 
proof that it was the source of the Veteran's injury.  

The evidence of record includes a December 2008 VA 
examination report.  The examiner opined that, based upon his 
knowledge of the natural history of degenerative disc disease 
and his review of the record, he cannot state that the 
Veteran's back condition was related to any one single 
incident while the Veteran was in service.  The examiner 
noted that the Veteran's problem is one of gradual 
progression with repeated episodes of back pain over the 
years.  The examiner further opined that the Veteran's back 
pain pre-existed his second period of service.  

Analysis

The first element of a claim for service connection is that 
there must be evidence of a current disability.  A December 
2008 VA examination record reflects a diagnosis of 
degenerative disc disease, L5-S1, status post posterior 
interbody fusion, L5-S1; therefore, the Board finds that the 
Veteran has a current disability.  

The second element of a claim for service connection on a 
direct-incurrence basis is medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  As noted above, low 
back pain and an objective clinical finding of muscle spasm 
were noted when the Veteran was seen in April 1991, during 
his second period of service.  As such, the second element of 
a claim for service connection on a direct-incurrence basis 
has been met.  In this regard, however, the Board notes that 
although the record reflects that the Veteran had complaints 
of low back pain, and diagnoses referable to the low back, 
during the timeframe encompassing his periods of ACDUTRA and 
INACDUTRA, from September 1980 to September 1998, the 
evidence of record does not demonstrate the occurrence of any 
back injury or disease while the Veteran was in a period of 
ACDUTRA or INACDUTRA.

The third requirement of a claim for service connection is 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  This requirement has 
not been met; therefore, service connection is not warranted.  


As outlined above, the first evidence of record of low back 
pain was in May 1980, while the Veteran was in civilian 
status, approximately seven years after separation from his 
first period of service, prior to beginning his Reserve 
service in September 1980, and more than a decade prior to 
his second period of active duty from December 1990 to April 
1991 when muscle spasm was noted in April 1991.  The 
assessments included low back pain syndrome, and possible 
strain, including when the Veteran was seen with complaints 
of pain on multiple occasions thereafter.  Although 
degenerative joint disease was diagnosed in June 1985, there 
was no radiograph evidence of any abnormality of the spine, 
to include degenerative joint disease, prior to a private MRI 
in April 1997 which showed degenerative disc disease of the 
low back.

The Board notes that in September 2008, Dr. T.M. reported 
that the Veteran related his current back disability to 
jarring injury to the back while riding in a Humvee Desert 
Storm.  The Board finds that the Veteran is competent to 
report having sustained pain in his back in service.  
Further, the Board finds that the circumstances of his 
service were consistent with incurrence of a jarring back 
injury.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the 
Board finds that the Veteran's contention in this regard is 
credible.  However, the Veteran is not competent, as a lay 
person, to attribute his current disability to such injury in 
service.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

The Board must weigh the probative value of the medical 
opinions of record as to whether or not a nexus exists 
between current disability and service.  A medical opinion is 
inadequate if it is not based on consideration of prior 
medical history and examinations.  The probative value of 
medical opinions is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Dr. T.M.'s September 2008 opinion is speculative as to any 
nexus to service.  He notes only that "it would not be 
unreasonable to think that an injury would have occurred in 
Desert Storm; however, I have no absolute proof that it was 
the source of his injury."  The Board finds that this 
opinion, which does not provide a supporting rationale, is 
too speculative to be of probative value.  See Guerrieri, 
supra. 

The opinions of Dr. L.L. are of no probative value.  In his 
December 1999 note, Dr. L.L. notes that multiple episodes of 
trauma to the spine can cause degenerative disc disease.  
Even if it is conceded that the Veteran had multiple episodes 
of trauma to the spine while in active service, as consistent 
with the circumstances of his service, all three of the 
doctor's opinions are too speculative as he uses the terms 
"can" and "could" without further clarification.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).

The opinion of the December 2008 VA examiner, that back pain 
pre-existed the Veteran's second period of service, is 
supported by the evidence of record which reflects that the 
Veteran complained of back pain in May 1980, May 1981, 
September 1983, October 1983, December 1983, June 1985, and 
September 1985.  The examiner further stated that the x-ray 
evidence is an indication of the progression of natural 
history of degenerative disc disease.  

As noted above, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease. 38 C.F.R. § 
3.306.  The evidence of record does not reflect that the 
Veteran's back disability manifested by complaint of pain 
chronically increased during service.  Rather, degenerative 
disc disease was initially demonstrated years after the 
Veteran's second period of service, and there is no competent 
clinical evidence of record that relates such disability to 
service.  Significantly, there is a specific clinical finding 
that the Veteran's disability eventually increased due to the 
disease's natural progression.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim, and service connection is not warranted on a 
direct-incurrence basis.

Service Connection - Secondary Basis

Legal Criteria

Secondary service connection may be granted for disability 
which is proximately due to or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310.  
Specifically, in order to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Factual Background

The Veteran also avers that his current back disability is 
causally related to his service-connected bilateral foot 
drop.  The Board notes that by a rating decision in April 
1976, service-connection was established for bilateral foot 
drop.  As is discussed below, the Board finds that the 
preponderance of the evidence of record is against a finding 
that the Veteran's current back disability is proximately due 
to, the result of, or aggravated by the Veteran's service-
connected bilateral foot drop. 

The evidence of record includes a November 2008 letter from a 
professor, Dr. R.C.T.  The letter reflects the opinion of Dr. 
R.C.T. that the Veteran has experienced foot drop for some 
time, that foot drop generally is a consequence of nerve 
injury, that is not an uncommon symptom when there is nerve 
impingement in the lumbar spine, although it does not usually 
affect both feet, and that there may be other causes of foot 
drop.  Dr. R.C.T. further notes that he is not a physician, 
has not examined the Veteran's record, and he is "ill-placed 
to comment on these causes."  Although Dr. R.C.T. had access 
to x-rays of the Veteran, he indicated that he was not 
qualified to read x-rays.  Dr. R.C.T. also wrote: 

. . . based on our conversation, I think that 
the symptoms that you described to me are 
likely to reflect nerve damage that preceded 
the lumbar surgery.  It is highly likely that 
the damage was a consequence of nerve 
impingement in the lumbar spine.  If it has 
been some time since the surgery (more than 6-
12 months), it is unlikely that you will see 
recovery of this function in the future (i.e. 
it is likely to be permanent) . . . .  If 
anything that I have indicated in this letter 
is at odds with opinions provided to you by 
your physicians, I would be inclined to place 
more weight on those opinions.  After all, you 
have worked with your physicians for some time 
(certainly longer than our conversation), and 
they are privy to medical records and other 
information that I have not seen.

The Board finds that Dr. R.C.T.'s opinion is of no probative 
value.  First, Dr. R.C.T. is not a medical doctor, did not 
examine Veteran, and did not review the Veteran's claims file 
or medical records.  Second, Dr. R.C.T.'s opinion reflects 
that he was unaware of the history of the Veteran's foot 
drop, including that it had resolved between 1976 and 1978, 
more than 30 years earlier.  As noted above, a medical 
opinion is inadequate if it is not based on consideration of 
prior medical history and examinations.

Third, Dr. R.C.T.'s opinion provides a possible etiology for 
foot drop; and notes that he is "ill placed" to comment on 
causes, other than nerve damage for foot drop.  The Board 
notes that the etiology of foot drop is not at issue in this 
case.  The Veteran has averred that his back disability is 
caused by foot drop, not vice versa.  

The evidence of record also includes a letter dated in 
February 1976, from Dr. F.D.  Dr. F.D.'s letter notes that 
the Veteran has worn a brace on his leg and feet, and is 
wearing a special shoe.  The doctor notes that the Veteran 
has bilateral weakness of his medial and longitudinal arches, 
and medial inversion of the longitudinal and medial arches of 
the feet and ankle joints when walking.  He further notes 
that this causes unstable feet and ankles and causes pain, 
tenderness and decreased physical activities and weight 
bearing.  The Board notes that the doctor does not make any 
findings or opinions as to the Veteran's back.  Moreover, the 
letter is dated in 1976; more than four years before the 
Veteran's first complaint of record of back pain.  As the 
letter is 33 years old, does not discuss the resolution of 
the Veteran's bilateral foot drop, and does not address any 
etiology of the Veteran's current back disability, the Board 
finds it to have no probative value.

The December 2008 VA examination report reflects the opinion 
of the VA examiner that the Veteran's back pain was neither 
caused by, or aggravated by, any bilateral foot drop.  The 
examiner noted that he "can state without speculation that 
the Veteran's lower back condition had no relationship 
whatsoever to the Veteran's bilateral foot drop."  The 
rationale for the examiner's opinion was that the Veteran's 
bilateral foot drop had resolved many years prior to the 
first complaint of low back pain.  Based on the foregoing, 
there is no medical evidence of record that the Veteran's 
current back disability is proximately due to, the result of, 
or was aggravated by, the Veteran's service-connected 
bilateral foot drop. 

Conclusion

The Board finds that the Veteran is competent to report that 
he had back pain during service, and that he has had back 
pain since service.  However, while the Veteran is competent 
to report the presence of symptoms, as the Veteran does not 
have the requisite skills, knowledge, or training, he is not 
competent to provide a diagnosis as to his symptoms during or 
after service.  Moreover, the Veteran's relatives and 
acquaintances have noted that the Veteran experienced back 
pain since his second period of service in Operation Desert 
Storm.  The Board notes that these individuals have also not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, their lay opinions do not constitute competent 
medical evidence and lack probative value.  Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for a back disability, to 
include as secondary to service-connected bilateral foot drop 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


